DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s amendment filed on April 21, 2022.  Claims 1-2, 8, 12-13 and 21 are still pending in the present application.  This Action is made FINAL.
Information Disclosure Statement
	The information disclosure statement submitted on March 18, 2022 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 12-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pat. No. 11,184,791) in view of Rayavarapu et al (US Pat. Pub. No. 2013/0039287).

Regarding claim 1, Kim et al discloses a method for resuming a radio resource control (RRC) connection with a radio access network (RAN) node by a user equipment (UE) (fig. 5 [UE]) in a wireless communication system, the method comprising:
transmitting, to the RAN node, a first RRC resume request message to request a resumption of a suspended RRC connection on a signaling radio bearer 0 (SRBO) based on a pre-determined condition for an RAN-based notification area (RNA) update (see at least fig. 5 [s504] discloses transmission of RRC connection resumption request); 
receiving, from the RAN node, an RRC reject message to reject the resumption of the suspended RRC connection on the SRBO, in response to transmitting the first RRC resume request message, the RRC reject message including wait time information (see at least fig. 5 [s506] discloses RRC connection resumption failure message which includes wait time); 
starting a timer associated with the wait time information (see at least column 12 [lines 35-41] discloses wait time timer to expire); and 
monitoring paging in an RRC inactive state while the timer is 
running (see at least column 12 [lines 35-41] discloses wait time timer to expire). 

Kim et al fails to explicitly disclose the first RRC resume request message including a first authentication token for authentication of the UE.  However, in the same field of endeavor, Rayavarapu et al discloses the first RRC resume request message including a first authentication token for authentication of the UE (see at least paragraph 158 and 263).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Rayavarapu et al into the system of Kim et al for purpose of establishing and releasing connection as-needed based on when user data required as it would allow certain power efficiency savings in the UE.
Regarding claim 2, Kim et al, as modified by Rayavarapu et al, Rayavarapu et al discloses the RRC resume request message further includes a UE identifier (UE ID) for the UE and a resume cause value for the resumption of the suspended RRC connection (see at least paragraph 158), wherein the UE ID is a resume ID indicated as an implicit radio network temporary identifier (I-RNTI), and wherein the first authentication token is a shortened message authentication code for integrity check indicated as a ShortMAC-I (see at least paragraph 263).  Same motivation as claim 1.
Regarding claim 8, Kim et al, as modified by Rayavarapu et al, Rayavarapu et al discloses transmitting a second RRC resume request message to the RAN node after expiry of the timer, wherein the second RRC resume request message comprises at least one of a UE identifier (ID), a second authentication token, and a reconnect cause value for the resumption of the suspended RRC connection, wherein the second authentication token is determined based on at least one of a cell radio network temporary identifier (C-RNTI) allocated by at least one service cell of the UE, a physical cell identifier (PCI) of a last serving cell, a target cell ID and one of the nonce and the wait time information calculated using a RRC integrity security key of the last serving cell (see at least paragraph 502-504).  Same motivation as claim 1.
Regarding claim 12, Kim et al discloses a user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: control the transceiver to transmit, to the RAN node, a first RRC resume request message to request a resumption of a suspended RRC connection on a signaling radio bearer 0 (SRBO) based on a pre-determined condition for an RAN-based notification area (RNA) update (see at least fig. 5 [s504] discloses transmission of RRC connection resumption request); control the transceiver to receive, from the RAN node, an RRC reject message to reject the resumption of the suspended RRC connection on the SRBO, in response to transmitting the first RRC resume request message, the RRC reject message including wait time information (see at least fig. 5 [s506] discloses RRC connection resumption failure message which includes wait time); 
starting a timer associated with the wait time information (see at least column 12 [lines 35-41] discloses wait time timer to expire); and 
monitoring paging in an RRC inactive state while the timer is 
running (see at least column 12 [lines 35-41] discloses wait time timer to expire). 

Kim et al fails to explicitly disclose the first RRC resume request message including a first authentication token for authentication of the UE.  However, in the same field of endeavor, Rayavarapu et al discloses the first RRC resume request message including a first authentication token for authentication of the UE (see at least paragraph 158 and 263).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Rayavarapu et al into the system of Kim et al for purpose of establishing and releasing connection as-needed based on when user data required as it would allow certain power efficiency savings in the UE.
Regarding claim 13 and 21, see above rejection claims 2 and 8.
Response to Arguments
Applicant's arguments, filed on April 21, 2022, with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to independent claim 1 and 12.  See the above rejection of claims 1-2, 8, 12-13 and 21 for the relevant citations found in Kim et al and Rayavarapu et al disclosing the newly cited limitations.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124. The examiner can normally be reached Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/           Primary Examiner, Art Unit 2642